cDETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Priority
2.	Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. CHINA 201810841654.5, filed on July 26, 2018.

Information Disclosure Statement

3.	The information disclosure statements filed on 01/26/2021, 12/17/2021, and 03/25/2022 have been considered and placed in the application file.

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-2, 5, 10-11, 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luke et al. U.S. Patent Application Publication 20190014429 (hereinafter, “Luke”) in view of Partio et al. U.S. Patent Application Publication 20170272878 (hereinafter, “Partio”, cited by Applicant, IDS dated 12/27/2021).
  
	Regarding claim 10, Luke teaches, referring to Figs. 1a, 1b, pars [0039], [0040], a first microphone (see any microphone 111, 112, 121, 122, of Figs. 1a, 1b and related components) comprising a processor (processor 124), a memory (memory 125), and one or more programs stored in the memory (The memory 125 is provided for storing data and program instructions, par [0040], Fig. 1b, see Luke) and executed by the processor (processor 124, Fig. 1b), wherein the one or more programs comprise instructions for performing actions (According to a fourth aspect, the present invention provides a system for detecting a blocked microphone, the memory containing instructions executable by the processor and wherein the system is operative to, par [0022], see Luke), comprising:
	acquiring, through a microphone (121, Figs. 1a, 1b, see Luke) of a first wireless earphone (wireless earbud 120, Figs. 1a, 1b; to this end feature extraction module 210 extracts the following features from the microphone signal(s) of interest, par [0022], see Luke), sound waves in a preset frequency band, the preset frequency band being a frequency band of audible sound (Headset 100 is configured for a user to listen to music or audio, to make telephone calls, and to deliver voice commands (i.e. preset frequency band) to a voice recognition system, and other such audio processing functions, par [0039], Figs. 1a, 1b, see Luke); 
	determining (via Feature Extraction module 210, Fig. 2, see Luke) a first  feature of signal of the sound waves (In more detail, in the Feature Extraction module 210, features are extracted from each signal stream from the microphones 111, 112, 121, 122 (Fig. 1, par [0044], see Luke). Module 210 further extracts the signal feature of Total Variation (TV), par [0046], see Luke) acquired through the first wireless earphone (via Feature Extraction module 210, Fig. 2; To this end feature extraction module 210 extracts the following features from the microphone signal(s) of interest, par [0045], see Luke); and 
	determining (via Blocked microphone detector 200, Fig. 2, par [0042], see Luke) that the microphone of the first wireless earphone is blocked according to the first feature of signal (Blocked microphone detector 200 carries out a method to determine whether a microphone (sensor) is blocked (occluded/obstructed).  By determining if a sensor is producing data of reduced quality as a result of any such blockage, this knowledge can be used to adjust multi-channel signal processing of processor 124 so that audio processing is not corrupted, or is less corrupted, by a microphone blockage (Fig. 2, par [0042]). The Group Difference module 230 operates on the premise that a sensor can be considered to be blocked if it differs from the other channels (Fig. 2, par [0051], see Luke).  Decision Device 250 combines information from the mapped features to decide if a microphone is blocked. Fig. 3 illustrates the decision device 250 in more detail. The mapped features 310, comprising mapped high frequency feature, mapped total entropy feature, the mapped total variation feature, and the mapped low frequency feature, are weighted at 320 and summed at 330, 340 to provide the output (Figs. 2, 3, par [0060], see Luke).
	Luke further teaches feature matching may be applied in order to account for differences arising in the signal features for reasons other than microphone blockage (par [0031], see Luke); alternative methods could be used to compensate for differences across the sensors (par [0051], see Luke).  
	However, Luke does not explicitly disclose feature of signal being timbre parameter. 
	Partio teaches detection of a microphone (see Title) in which a microphone can become blocked or otherwise impaired (par [0088], see Partio).  Embodiments may further alert a user to the impairment of the operation of a microphone (for example, that it is blocked) and compensate the audio for the impairment where possible (par [0089], see Partio).  For example switching a recording mode from a stereo mode to a mono or double mono mode, replace the functionality of the impaired microphone with an additional microphone and/or adjusting a signal level and/or timbre (i.e., timbre parameter of signal) of the impaired input signal to compensate for the impairment (par [0140], see Partio).  The detector 200 may carry out the comparison and detection of the anomaly. In one embodiment the detector 200 may carry out the comparison based on the levels of one or more characteristics of the signal (i.e., and thus also on timbre; Fig. 2, par [0143], see Partio).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the detection of a microphone taught by Partio with the first microphone of Luke such that to obtain feature of signal being timbre parameter as claimed in order to maintain the quality of the received audio as suggested by Partio in paragraph [0121].

	Regarding claim 11, Luke in view of Partio teaches the first microphone of claim 10.  Luke in view of Partio, as modified, teaches wherein in terms of determining that the microphone of the first wireless earphone (microphone 121 of earbud 120, Fig. 1a, 1b, see Luke) is blocked according to the first timbre parameter (The Group Difference module 230 operates on the premise that a sensor can be considered to be blocked if it differs from the other channels (Fig. 2, par [0051], see Luke).  Decision Device 250 combines information from the mapped features to decide if a microphone is blocked. Fig. 3 illustrates the decision device 250 in more detail. The mapped features 310, comprising mapped high frequency feature, mapped total entropy feature, the mapped total variation feature, and the mapped low frequency feature, are weighted at 320 and summed at 330, 340 to provide the output (Figs. 2, 3, par [0060], see Luke) (replace the functionality of the impaired microphone with an additional microphone and/or adjusting a signal level and/or timbre (i.e., timbre parameter of signal) of the impaired input signal to compensate for the impairment (par [0140], see Partio)), the one or more programs comprise instructions for performing actions (the memory containing instructions executable by the processor and wherein the system is operative to, par [0022], see Luke), comprising: 
	comparing (via feature matching 220, Fig. 2; the detector 200 takes information from the signals captured by sensors 111, 112, 121, 122, extracts features from these signals at 210, balances these features across channels during normal operation at 220, compares the features across microphones at 230, then applies a non-linear mapping to the features at 240. A decision device 240 then combines the information from the features to decide if a microphone is blocked, Figs. 1a, 2, par [0043], see Luke)  (The Group Difference module 230 operates on the premise that a sensor can be considered to be blocked if it differs from the other channels (Fig. 2, par [0051], see Luke) the first (corresponding to blocked microphone) timbre parameter (replace the functionality of the impaired microphone with an additional microphone and/or adjusting a signal level and/or timbre (i.e., timbre parameter of signal) of the impaired input signal to compensate for the impairment (par [0140], see Partio) with a preset timbre parameter (In some embodiments of the invention, combining the variably weighted normalised signal feature measures may comprise determining a group difference of a signal feature measure of one microphone as compared to the signal feature measure of at least one other of the microphones. For example, the signal feature measure of the one microphone may be compared to the signal feature measure of all other microphones, or to only those other microphones which are not experiencing wind noise, and/or to only those other microphones which are not blocked (par [0029], see Luke) (replace the functionality of the impaired microphone with an additional microphone and/or adjusting a signal level and/or timbre (i.e., timbre parameter of signal) of the impaired input signal to compensate for the impairment (par [0140], see Partio); and 
	determining (via Blocked microphone detector 200, Fig. 2, par [0042], see Luke) that the microphone of the first wireless earphone (microphone 121 of earbud 120, Fig. 1a, 1b, see Luke) is blocked when the first timbre parameter does not match the preset timbre parameter (The Group Difference module 230 operates on the premise that a sensor can be considered to be blocked if it differs from the other channels (Fig. 2, par [0051], see Luke).  Decision Device 250 combines information from the mapped features to decide if a microphone is blocked. Fig. 3 illustrates the decision device 250 in more detail. The mapped features 310, comprising mapped high frequency feature, mapped total entropy feature, the mapped total variation feature, and the mapped low frequency feature, are weighted at 320 and summed at 330, 340 to provide the output (Figs. 2, 3, par [0060], see Luke)) (replace the functionality of the impaired microphone with an additional microphone and/or adjusting a signal level and/or timbre (i.e., timbre parameter of signal) of the impaired input signal to compensate for the impairment (par [0140], see Partio). 
	
	Regarding claim 14, Luke in view of Partio teaches the first microphone of claim 10.  Luke in view of Partio, as modified, teaches wherein the one or more programs further comprise instructions for performing actions (the memory containing instructions executable by the processor and wherein the system is operative to, par [0022], see Luke), comprising: 
	controlling (via transceiver 126, Fig. 1b, par [0040], see Luke) a microphone (microphone 111, Fig. 1a) of a second wireless earphone (wireless earbud 110, Fig. 1a) to acquire the sound waves (Earbud 120 further comprises a transceiver 126, which is provided for allowing the earbud 120 to communicate wirelessly with external devices, including earbud 110. Earbud 110 is configured to wirelessly transmit signals, and/or signal features, derived from microphones 111, 112 from earbud 110 to earbud 120. This assists processor 124 of earbud 120 to execute blocked microphone detection as discussed further below, Figs. 1a, 1b, par [0040], see Luke) in the preset frequency band (Headset 100 is configured for a user to listen to music or audio, to make telephone calls, and to deliver voice commands (i.e. preset frequency band) to a voice recognition system, and other such audio processing functions, par [0039], Figs. 1a, 1b, see Luke), the second wireless earphone being not blocked (For example, the signal feature measure of the one microphone may be compared to the signal feature measure of all other microphones, or to only those other microphones which are not experiencing wind noise, and/or to only those other microphones which are not blocked, par [0029], see Luke; the normalisation map of each metric can be done via sigmoid mapping or piecewise linear mapping, for example. The lower and upper cutoffs and centrepoint of transition can be defined by identifying a lower point at which the mic is “definitely not blocked”, par [0057], see Luke); and 
	determining (via Feature Extraction module 210, Fig. 2, see Luke) a second timbre parameter (wireless earbud 110, Fig. 1a; earbud 110 is configured in substantially the same manner as earbud 120 and is thus not separately shown or described Figs. 1a, 1b, par [0039] see Luke; in more detail, in the Feature Extraction module 210, features are extracted from each signal stream from the microphones 111, 112, 121, 122 (Fig. 1, par [0044], see Luke). Module 210 further extracts the signal feature of Total Variation (TV), par [0046], see Luke)); (replace the functionality of the impaired microphone with an additional microphone and/or adjusting a signal level and/or timbre (i.e., timbre parameter of signal) of the impaired input signal to compensate for the impairment, par [0140], see Partio) of sound waves acquired through the second wireless earphone (wireless earbud 110, Fig. 1a; digital signal processor 124 of earbud 120 is configured to receive microphone signals from earbud microphones 121 and 122. Headset 100 is configured for a user to listen to music or audio, to make telephone calls, and to deliver voice commands to a voice recognition system, and other such audio processing function par [0039] see Luke); 
	wherein determining that the microphone of the first wireless earphone (microphone 121 of earbud 120, Fig. 1a, 1b, see Luke) is blocked according to the first timbre parameter (The Group Difference module 230 operates on the premise that a sensor can be considered to be blocked if it differs from the other channels (Fig. 2, par [0051], see Luke).  Decision Device 250 combines information from the mapped features to decide if a microphone is blocked. Fig. 3 illustrates the decision device 250 in more detail. The mapped features 310, comprising mapped high frequency feature, mapped total entropy feature, the mapped total variation feature, and the mapped low frequency feature, are weighted at 320 and summed at 330, 340 to provide the output (Figs. 2, 3, par [0060], see Luke) (replace the functionality of the impaired microphone with an additional microphone and/or adjusting a signal level and/or timbre (i.e., timbre parameter of signal) of the impaired input signal to compensate for the impairment (par [0140], see Partio)), the one or more programs comprise instructions for performing actions (the memory containing instructions executable by the processor and wherein the system is operative to, par [0022], see Luke), comprising: 
		comparing (via feature matching 220, Fig. 2; the detector 200 takes information from the signals captured by sensors 111, 112, 121, 122, extracts features from these signals at 210, balances these features across channels during normal operation at 220, compares the features across microphones at 230, then applies a non-linear mapping to the features at 240. A decision device 240 then combines the information from the features to decide if a microphone is blocked, Figs. 1a, 2, par [0043], see Luke)  (The Group Difference module 230 operates on the premise that a sensor can be considered to be blocked if it differs from the other channels (Fig. 2, par [0051], see Luke) the first (corresponding to blocked microphone) timbre parameter (replace the functionality of the impaired microphone with an additional microphone and/or adjusting a signal level and/or timbre (i.e., timbre parameter of signal) of the impaired input signal to compensate for the impairment (par [0140], see Partio) with the second timbre parameter (In some embodiments of the invention, combining the variably weighted normalised signal feature measures may comprise determining a group difference of a signal feature measure of one microphone as compared to the signal feature measure of at least one other of the microphones. For example, the signal feature measure of the one microphone may be compared to the signal feature measure of all other microphones, or to only those other microphones which are not experiencing wind noise, and/or to only those other microphones which are not blocked (corresponding to second), par [0029], see Luke) (replace the functionality of the impaired microphone with an additional microphone and/or adjusting a signal level and/or timbre (i.e., timbre parameter of signal) of the impaired input signal to compensate for the impairment (par [0140], see Partio); and 
		determining (via Blocked microphone detector 200, Fig. 2, par [0042], see Luke) that the microphone of the first wireless earphone (microphone 121 of earbud 120, Fig. 1a, 1b, see Luke) is blocked when the first timbre parameter does not match the second timbre parameter (The Group Difference module 230 operates on the premise that a sensor can be considered to be blocked if it differs from the other channels (Fig. 2, par [0051], see Luke).  Decision Device 250 combines information from the mapped features to decide if a microphone is blocked. Fig. 3 illustrates the decision device 250 in more detail. The mapped features 310, comprising mapped high frequency feature, mapped total entropy feature, the mapped total variation feature, and the mapped low frequency feature, are weighted at 320 and summed at 330, 340 to provide the output (Figs. 2, 3, par [0060], see Luke)) (replace the functionality of the impaired microphone with an additional microphone and/or adjusting a signal level and/or timbre (i.e., timbre parameter of signal) of the impaired input signal to compensate for the impairment (par [0140], see Partio).

	Regarding claim 1, this claim merely reflects the method to the apparatus claim of Claim 10 and is therefore rejected for the same reasons.

	Regarding claim 2, this claim merely reflects the method to the apparatus claim of Claim 11 and is therefore rejected for the same reasons. 

	Regarding claim 5, this claim merely reflects the method to the apparatus claim of Claim 14 and is therefore rejected for the same reasons.

	Regarding claim 19, this claim merely specifies a non-transitory computer-readable storage medium configured to store computer programs for electronic data interchange (EDI) which, when executed, are operable with a computer to perform actions of claim 10 and is therefore interpreted and rejected for the same reasons.  It is noted that Luke teaches a non-transitory computer readable medium for detecting a blocked microphone, comprising instructions which, when executed by one or more processors (see par [0016], see Luke).
	
	Regarding claim 20, this claim merely specifies a non-transitory computer-readable storage medium configured to store computer programs for electronic data interchange (EDI) which, when executed, are operable with a computer to perform actions of claim 11 and is therefore interpreted and rejected for the same reasons.

8.	Claims 3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Luke et al. U.S. Patent Application Publication 20190014429 (hereinafter, “Luke”) in view of Partio et al. U.S. Patent Application Publication 20170272878 (hereinafter, “Partio”, cited by Applicant, IDS dated 12/27/2021), and further in view of Feng et al. U.S. Patent Application Publication 20150110349 (hereinafter, “Feng”).
 
	Regarding claim 12, Luke in view of Partio teaches the first microphone of claim 11.  Luke in view of Partio, as modified, teaches wherein the one or more programs further comprise instructions for performing actions, comprising: 
	before (e.g., taking information from the signals captured by sensors via feature extraction 210, see arrow direction from feature extraction 210 toward feature matching 220 through decision device 250 in Fig. 2, par [0043], see Luke) comparing (via feature matching 220, Fig. 2; the detector 200 takes information from the signals captured by sensors 111, 112, 121, 122, extracts features from these signals at 210, balances these features across channels during normal operation at 220, compares the features across microphones at 230, then applies a non-linear mapping to the features at 240. A decision device 240 then combines the information from the features to decide if a microphone is blocked, Figs. 1a, 2, par [0043], see Luke)  (The Group Difference module 230 operates on the premise that a sensor can be considered to be blocked if it differs from the other channels (Fig. 2, par [0051], see Luke) the first (corresponding to blocked microphone) timbre parameter (replace the functionality of the impaired microphone with an additional microphone and/or adjusting a signal level and/or timbre (i.e., timbre parameter of signal) of the impaired input signal to compensate for the impairment (par [0140], see Partio) with a preset timbre parameter (In some embodiments of the invention, combining the variably weighted normalised signal feature measures may comprise determining a group difference of a signal feature measure of one microphone as compared to the signal feature measure of at least one other of the microphones. For example, the signal feature measure of the one microphone may be compared to the signal feature measure of all other microphones, or to only those other microphones which are not experiencing wind noise, and/or to only those other microphones which are not blocked (corresponding to preset), par [0029], see Luke) (replace the functionality of the impaired microphone with an additional microphone and/or adjusting a signal level and/or timbre (i.e., timbre parameter of signal) of the impaired input signal to compensate for the impairment (par [0140], see Partio).
	   Luke in view of Partio further teaches the electronic device (10, Fig. 1, see Partio) may for example be a mobile terminal or user equipment of a wireless communication system when functioning as the recording apparatus. In some embodiments the apparatus can be an audio recorder, such as an MP3 player, a media recorder/player (also known as an MP4 player), or any suitable portable apparatus suitable for recording audio or audio/video camcorder/memory audio or video recorder (Fig. 1, par [0094], see Partio).
	However, Luke in view of Partio does not explicitly disclose controlling a mobile terminal to acquire face image data; determining existence of an obstruction at or around a lip according to the face image data; and determining the preset timbre parameter corresponding to the obstruction when there is the obstruction.
	Feng teaches face tracking apparatuses and methods (see Title) in which detecting a face region based on an input image; segmenting the face region into a plurality of sub-regions; calculating occlusion probabilities for the plurality of sub-regions; and tracking a face included in the input image based on the occlusion probabilities. At least a portion of the face in the input image may be occluded (par [0006], see Feng).  The detecting may include: extracting a plurality of first feature points from a current frame of the input image: selecting at least one key frame from a database (par [0009], see Feng); determining existence of an obstruction at or around a lip according to the face image data  (For example, referring to FIG. 9A, an occlusion probability of a section 901 corresponding to a mouth may be calculated to be higher than occlusion probabilities of the other sections. In this example, the face tracking apparatus may determine that the mouth is highly likely to be occluded in an input image, Fig. 9A, par [0101], see Feng).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the face tracking apparatuses and methods taught by Feng with the first microphone of Luke in view of Partio such that to obtain controlling a mobile terminal to acquire face image data; determining existence of an obstruction at or around a lip according to the face image data as claimed in order to reduce interference of an error occurring during matching of feature points in pose estimation, as suggested by Feng in paragraph [0062].
	Luke in view of Partio in view of Feng, as modified, teaches determining the preset timbre parameter (In some embodiments of the invention, combining the variably weighted normalised signal feature measures may comprise determining a group difference of a signal feature measure of one microphone as compared to the signal feature measure of at least one other of the microphones. For example, the signal feature measure of the one microphone may be compared to the signal feature measure of all other microphones, or to only those other microphones which are not experiencing wind noise, and/or to only those other microphones which are not blocked (corresponding to preset), par [0029], see Luke) (replace the functionality of the impaired microphone with an additional microphone and/or adjusting a signal level and/or timbre (i.e., timbre parameter of signal) of the impaired input signal to compensate for the impairment (par [0140], see Partio) corresponding to the obstruction when there is the obstruction (an occlusion probability of a section 901 corresponding to a mouth may be calculated to be higher than occlusion probabilities of the other sections. In this example, the face tracking apparatus may determine that the mouth is highly likely to be occluded in an input image, Fig. 9A, par [0101], see Feng).  The motivation is in order to reduce interference of an error occurring during matching of feature points in pose estimation, as suggested by Feng in paragraph [0062].

	Regarding claim 3, this claim merely reflects the method to the apparatus claim of Claim 12 and is therefore rejected for the same reasons.

9.	Claims 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Luke et al. U.S. Patent Application Publication 20190014429 (hereinafter, “Luke”) in view of Partio et al. U.S. Patent Application Publication 20170272878 (hereinafter, “Partio”, cited by Applicant, IDS dated 12/27/2021), and further in view of Farrell et al. U.S. Patent Application Publication 20130030809 (hereinafter, “Farrell”).

	Regarding claim 13, Luke in view of Partio teaches the first microphone of claim 11.  Luke in view of Partio, as modified, teaches wherein the one or more programs further comprise instructions for performing actions, comprising: 
	before (e.g., taking information from the signals captured by sensors via feature extraction 210, see arrow direction from feature extraction 210 toward feature matching 220 through decision device 250 in Fig. 2, par [0043], see Luke) comparing (via feature matching 220, Fig. 2; the detector 200 takes information from the signals captured by sensors 111, 112, 121, 122, extracts features from these signals at 210, balances these features across channels during normal operation at 220, compares the features across microphones at 230, then applies a non-linear mapping to the features at 240. A decision device 240 then combines the information from the features to decide if a microphone is blocked, Figs. 1a, 2, par [0043], see Luke)  (The Group Difference module 230 operates on the premise that a sensor can be considered to be blocked if it differs from the other channels (Fig. 2, par [0051], see Luke) the first (corresponding to blocked microphone) timbre parameter (replace the functionality of the impaired microphone with an additional microphone and/or adjusting a signal level and/or timbre (i.e., timbre parameter of signal) of the impaired input signal to compensate for the impairment (par [0140], see Partio) with a preset timbre parameter (In some embodiments of the invention, combining the variably weighted normalised signal feature measures may comprise determining a group difference of a signal feature measure of one microphone as compared to the signal feature measure of at least one other of the microphones. For example, the signal feature measure of the one microphone may be compared to the signal feature measure of all other microphones, or to only those other microphones which are not experiencing wind noise, and/or to only those other microphones which are not blocked (corresponding to preset), par [0029], see Luke) (replace the functionality of the impaired microphone with an additional microphone and/or adjusting a signal level and/or timbre (i.e., timbre parameter of signal) of the impaired input signal to compensate for the impairment (par [0140], see Partio).
	Luke in view of Partio further teaches smart phone 402 is configured for a user to listen to music or audio, to make telephone calls, and to deliver voice commands to a voice recognition system, and other such audio processing functions (Figs. 4a, 4b, par [0074], see Luke).
	However, Luke in view of Partio does not explicitly disclose acquiring a physical state of a user; and determining the preset timbre parameter corresponding to a sick state when the physical state is the sick state. 
	Farrell teaches speaker verification methods and apparatus (see Title) in which the accuracy of a speaker verification system may be affected by a number of factors that cause voice signals obtained at enrollment to differ from those obtained during a challenge/response session, even when the voice signals are produced by the same speaker.  For example, over time, the characteristics of a person's vocal tract age resulting in changes in the sound of the person's voice. Thus, voice aging may cause false negatives to occur because a person's voice has aged sufficiently such that it's characteristics no longer closely match the voice print obtained during enrollment. Other changes that may reduce the accuracy of speaker verification include voice changes brought about by illness (e.g., cold, congestion or chronic illness), (par [0007], see Farrell); temporary voice changes due to a cold or allergies, etc. (par [0065], see Farrell).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the speaker verification methods and apparatus taught by Farrell with the first microphone of Luke in view of Partio such that to obtain acquiring a physical state of a user as claimed in order to adapt the voice print to improve the accuracy of future sessions in which a speaker interacts with the speaker verification system, as suggested by Farrell in paragraph [0027].
	Luke in view of Partio in view of Farrell, as modified, teaches determining the preset timbre parameter (In some embodiments of the invention, combining the variably weighted normalised signal feature measures may comprise determining a group difference of a signal feature measure of one microphone as compared to the signal feature measure of at least one other of the microphones. For example, the signal feature measure of the one microphone may be compared to the signal feature measure of all other microphones, or to only those other microphones which are not experiencing wind noise, and/or to only those other microphones which are not blocked (corresponding to preset), par [0029], see Luke) (replace the functionality of the impaired microphone with an additional microphone and/or adjusting a signal level and/or timbre (i.e., timbre parameter of signal) of the impaired input signal to compensate for the impairment (par [0140], see Partio) corresponding to a sick state when the physical state is the sick state (voice changes brought about by illness (e.g., cold, congestion or chronic illness), (par [0007], see Farrell); temporary voice changes due to a cold or allergies, etc. (par [0065], see Farrell)).  The motivation is in order to adapt the voice print to improve the accuracy of future sessions in which a speaker interacts with the speaker verification system, as suggested by Farrell in paragraph [0027].

	Regarding claim 4, this claim merely reflects the method to the apparatus claim of Claim 13 and is therefore rejected for the same reasons.

10.	Claims 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Luke et al. U.S. Patent Application Publication 20190014429 (hereinafter, “Luke”) in view of Partio et al. U.S. Patent Application Publication 20170272878 (hereinafter, “Partio”, cited by Applicant, IDS dated 12/27/2021), and further in view of Behzadi et al. U.S. Patent Application Publication 20180067712 (hereinafter, “Behzadi”).

	Regarding claim 15, Luke in view of Partio teaches the first microphone of claim 10.  Luke in view of Partio, as modified, teaches wherein the one or more programs further comprise instructions for performing actions (the memory containing instructions executable by the processor and wherein the system is operative to, par [0022], see Luke), comprising: 
	before acquiring (acquiring via feature extraction 210, Fig. 2, par [0043], see Luke; before receiving information from the signals captured by sensors via feature extraction 210, see arrow direction entering feature extraction 210 toward feature matching 220 through decision device 250 in Fig. 2, par [0043], see Luke), through the microphone (121, Figs. 1a, 1b) of the first wireless earphone (wireless earbud 120, Figs. 1a, 1b; to this end feature extraction module 210 extracts the following features from the microphone signal(s) of interest, par [0022], see Luke), the sound waves in the preset frequency band (Headset 100 is configured for a user to listen to music or audio, to make telephone calls, and to deliver voice commands (i.e. preset frequency band) to a voice recognition system, and other such audio processing functions, par [0039], Figs. 1a, 1b, see Luke). 
	Luke in view of Partio, as modified, further teaches in some embodiments these parameters can be associated with the location or distribution of the microphones selected. For example in some embodiments where a distance and relative direction between the microphone inputs is required, for example in directional analysis of the input audio signals, then the indicator can be used not only to select the functional microphone but generate, determine or select the microphone related distance and relative direction parameters used in processing the audio signals (par [0132], see Partio).
	However, Luke in view of Partio does not explicitly disclose acquiring a first distance between the first wireless earphone and a mobile terminal and a second distance between the first wireless earphone and the second wireless earphone; and controlling a speaker of the second wireless earphone to emit the sound waves in the preset frequency band, when the first distance is greater than the second distance and the second wireless earphone is not worn.
	Behzadi teaches devices, methods, and graphical user interfaces for wireless pairing with peripheral devices and displaying status information concerning the peripheral devices (see Title) in which the device is a portable communications device, such as a mobile telephone, that also contains other functions, such as PDA and/or music player functions. Example embodiments of portable multifunction devices include, without limitation, the iPhone® (par [0027], see Behzadi).  Figure 1A is a block diagram illustrating portable multifunction device (100, Fig. 1A, par [0031], see Behzadi);    acquiring a first distance (physical distance, par [0164], see Figs. 5A, 5B, see Behzadi) between the first wireless earphone (earbud 502-1, Fig. 5A, par [0164], see Behzadi) and a mobile terminal (device 100, Fig. 5A, par [0164], see Behzadi) and a second distance (see Figs. 5A, 5B) between the first wireless earphone (earbud 502-1, Fig. 5A) and the second wireless earphone (earbud 502-2, Fig. 5A); the first distance (see distance between device 100 and earbud 502-1 in side case 503, Fig. 5B) is greater than the second distance (see distance between earbud 502-1 and earbud 502-2 in side case 503, Fig. 5B, par [0165], see Behzadi).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the devices, methods, and graphical user interfaces for wireless pairing with peripheral devices and displaying status information concerning the peripheral devices taught by Behzadi with the first microphone of Luke in view of Partio such that to obtain acquiring a first distance between the first wireless earphone and a mobile terminal and a second distance between the first wireless earphone and the second wireless earphone as claimed in order to provide the user enhances the operability of the device and makes the user-device interface more efficient, as suggested by Behzadi in paragraph [0020].
	Luke in view of Partio in view of Behzadi, as modified, further teaches controlling a speaker of the second wireless earphone to emit the sound waves (the device 100, Fig. 5B is capable of controlling a speaker of earbud 502-1 to output sound after pairing. In some embodiments, the electronic device detects the presence and proximity of the earbud(s) or the case of the earbuds through wireless signals (e.g., broadcast Bluetooth signals, or a Bluetooth pairing request) emitted by the earbud(s) or the case of the earbuds, par [0188], see Behzadi) in the preset frequency band (human-audible sound waves, par [0038], see Behzadi; to make telephone calls, and to deliver voice commands (i.e. preset frequency band) to a voice recognition system, and other such audio processing functions, par [0039], Figs. 1a, 1b, see Luke), when the first distance (see distance between device 100 and earbud 502-1 in side case 503, Fig. 5B) is greater than the second distance (see distance between earbud 502-1 and earbud 502-2 in side case 503, Fig. 5B, par [0165], see Behzadi) and the second wireless earphone is not worn (see earbud 502-2 in side case 503, Fig. 5B, par [0165], see Behzadi).  The motivation is in order to provide the user enhances the operability of the device and makes the user-device interface more efficient, as suggested by Behzadi in paragraph [0020].

	Regarding claim 6, this claim merely reflects the method to the apparatus claim of Claim 15 and is therefore rejected for the same reasons.
 
11.	Claims 7-8, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Luke et al. U.S. Patent Application Publication 20190014429 (hereinafter, “Luke”) in view of Partio et al. U.S. Patent Application Publication 20170272878 (hereinafter, “Partio”, cited by Applicant, IDS dated 12/27/2021), and further in view of Tachibana et al. U.S. Patent Application Publication 20140086438 (hereinafter, “Tachibana”).
 
	Regarding claim 16, Luke in view of Partio teaches the first microphone of claim 10.  Luke in view of Partio, as modified, teaches wherein the one or more programs further comprise instructions for performing actions (the memory containing instructions executable by the processor and wherein the system is operative to, par [0022], see Luke), comprising: 
	after determining that the microphone of the first wireless earphone is blocked according to the first timbre parameter (For example switching a recording mode from a stereo mode to a mono or double mono mode, replace the functionality of the impaired microphone with an additional microphone and/or adjusting a signal level and/or timbre (i.e., timbre parameter of signal) of the impaired input signal to compensate for the impairment, par [0140], see Partio); response to an acquisition instruction for voice data (replace the functionality of the impaired microphone with an additional microphone, par [0140], see Partio); disabling the microphone of the first wireless earphone (replace the functionality of the impaired microphone with an additional microphone, par [0140], see Partio).
	However, Luke in view of Partio does not explicitly disclose determining whether the second wireless earphone is worn in response to an acquisition instruction for voice data and the first wireless earphone being worn; and disabling the microphone of the first wireless earphone and controlling a microphone of the second wireless earphone to acquire voice data, when the second wireless earphone is worn.
	Tachibana teaches control method of mobile terminal apparatus (see Title) in which the left and right earphones l0bL and l0bR are wirelessly connected to the mobile device 100b via a wireless interface using their antenna 19 and a corresponding antenna 109 in the mobile device 100b (Fig. 1B, par [0047], see Tachibana); referring to Figure 17(a) determining whether the second wireless earphone is worn in response to an acquisition instruction for voice data ((pressing the "Yes" button) par [0131], see Tachibana) and the first wireless earphone being worn (FIG. 17(a) illustrates exemplary control when switching from a state in which neither earphone is worn (the third state) to a state in which both earphones are worn (the first state),  while audio navigation is not being executed. In this example, a query message 61 asking "Do you want to start audio navigation?" is displayed to the user, and audio navigation starts in response to the user's explicit instructions (pressing the "Yes" button), Fig. 17(a), par [0131], see Tachibana).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the control method of mobile terminal apparatus taught by Tachibana with the first microphone of Luke in view of Partio such that to obtain determining whether the second wireless earphone is worn in response to an acquisition instruction for voice data and the first wireless earphone being worn as claimed in order to provide whether the earphones are being correctly worn on the left and right, as suggested by Tachibana in paragraph [0072].
	Luke in view of Partio in view of Tachibana, as modified, further teaches disabling the microphone of the first wireless earphone and controlling a microphone of the second wireless earphone to acquire voice data, when the second wireless earphone is worn (FIG. 17(a) illustrates exemplary control when switching from a state in which neither earphone is worn (the third state) to a state in which both earphones are worn (the first state), Fig. 17(a), par [0131], see Tachibana).  The motivation is in order to provide whether the earphones are being correctly worn on the left and right, as suggested by Tachibana in paragraph [0072].

	Regarding claim 17, Luke in view of Partio in view of Tachibana teaches the first microphone of claim 16.  Luke in view of Partio in view of Tachibana, as modified, teaches wherein in terms of determining whether the second wireless earphone is worn (a state in which both earphones are worn (the first state), Fig. 17(a), par [0131], see Tachibana), the one or more programs comprise instructions for performing actions (the memory containing instructions executable by the processor and wherein the system is operative to, par [0022], see Luke), comprising: 
	determining a gesture parameter (motion of a gyroscope Fig. 14, par [0118], see Tachibana) of the second wireless earphone (The motion of a gyroscope about the axis of the nodding rotational direction is reversed when each earphone is worn on the correct side and worn on the incorrect side, Fig. 14, par [0118], see Tachibana); and
	 determining whether the second wireless earphone is worn according to the gesture parameter of the second wireless earphone (In other words, the phase of the waveform in the gyroscope output differs by 1800 when an earphone is worn on the left and worn on the right. In the example in the drawing, it is possible to determine whether an earphone is being worn correctly or incorrectly depending on whether the waveform changes from negative to positive or from positive to negative at the zero-crossing, Fig. 14, par [0118], see Tachibana).  The motivation is in order to provide whether the earphones are being correctly worn on the left and right, as suggested by Tachibana in paragraph [0072].

	Regarding claim 7, this claim merely reflects the method to the apparatus claim of Claim 16 and is therefore rejected for the same reasons.

	Regarding claim 8, this claim merely reflects the method to the apparatus claim of Claim 17 and is therefore rejected for the same reasons.

12.	Claims 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Luke et al. U.S. Patent Application Publication 20190014429 (hereinafter, “Luke”) in view of Partio et al. U.S. Patent Application Publication 20170272878 (hereinafter, “Partio”, cited by Applicant, IDS dated 12/27/2021) in view of Tachibana et al. U.S. Patent Application Publication 20140086438 (hereinafter, “Tachibana”), and further in view of Behzadi et al. U.S. Patent Application Publication 20180067712 (hereinafter, “Behzadi”).

	Regarding claim 18,  Luke in view of Partio in view of Tachibana teaches the first microphone of claim 16.  Luke in view of Partio in view of Tachibana, as modified, teaches wherein the one or more programs further comprise instructions for performing actions (the memory containing instructions executable by the processor and wherein the system is operative to, par [0022], see Luke), comprising: 
	after determining whether the second wireless earphone is worn (In other words, the phase of the waveform in the gyroscope output differs by 1800 when an earphone is worn on the left and worn on the right. In the example in the drawing, it is possible to determine whether an earphone is being worn correctly or incorrectly depending on whether the waveform changes from negative to positive or from positive to negative at the zero-crossing, Fig. 14, par [0118], see Tachibana).
	Luke in view of Partio in view of Tachibana, as modified, further teaches in some embodiments these parameters can be associated with the location or distribution of the microphones selected. For example in some embodiments where a distance and relative direction between the microphone inputs is required, for example in directional analysis of the input audio signals, then the indicator can be used not only to select the functional microphone but generate, determine or select the microphone related distance and relative direction parameters used in processing the audio signals (par [0132], see Partio).
	However, Luke in view of Partio in view of Tachibana does not explicitly disclose acquiring a third distance between the first wireless earphone and the mobile terminal and a fourth distance between the first wireless earphone and the second wireless earphone, when the second wireless earphone is not worn; and sending to the mobile terminal a notification message to notify the mobile terminal to acquire voice data through a microphone of the mobile terminal, when the third distance is less than the fourth distance.
	Behzadi teaches devices, methods, and graphical user interfaces for wireless pairing with peripheral devices and displaying status information concerning the peripheral devices (see Title) in which the device is a portable communications device, such as a mobile telephone, that also contains other functions, such as PDA and/or music player functions. Example embodiments of portable multifunction devices include, without limitation, the iPhone® (par [0027], see Behzadi).  Figure 1A is a block diagram illustrating portable multifunction device (100, Fig. 1A, par [0031], see Behzadi); acquiring a third distance (physical distance, see par [0164]; see Fig. 5F bottom left, see Behzadi) between the first wireless earphone (earbud 502-1, Fig. 5F bottom left, par [0167], see Behzadi) and a mobile terminal (device 100, Fig. 5F bottom left, par [0167], see Behzadi) and a fourth distance (see Fig. 5F bottom left) between the first wireless earphone (earbud 502-1, Fig. 5F bottom left) and the second wireless earphone (earbud 502-2, Fig. 5F bottom left), when the second wireless earphone is not worn (see earbud 502-2 outside case 503, Fig. 5F bottom left, par [0167], see Behzadi).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the devices, methods, and graphical user interfaces for wireless pairing with peripheral devices and displaying status information concerning the peripheral devices taught by Behzadi with the first microphone of Luke in view of Partio in view of Tachibana such that to obtain acquiring a third distance between the first wireless earphone and the mobile terminal and a fourth distance between the first wireless earphone and the second wireless earphone, when the second wireless earphone is not worn as claimed in order to provide the user enhances the operability of the device and makes the user-device interface more efficient, as suggested by Behzadi in paragraph [0020].
	Luke in view of Partio in view of Tachibana in view of Behzadi, as modified, further teaches sending to the mobile terminal a notification message to notify the mobile terminal (The controller may comprise a display message generator configured to generate a display message indicating the at least one microphone is impaired, and the apparatus comprises a display configured to display the display message, par [0037], see Partio) to acquire voice data through a microphone of the mobile terminal (In the example shown in FIG. 8c there are redundant microphones in case one of the microphones is impaired or in such a condition/situation that recording or capture is not possible. Thus the functional left microphone signal level meter indicator 721 is shown, the impaired right microphone indicator 723 is shown where the indicator shows an empty indicator with no indication about the signal level and the switched in third (redundancy) microphone signal level meter indicator 725 is shown that could replace the usage of the impaired or non-functional microphone, Fig. 8c, par [0128], see Partio), when the third distance is less than the fourth distance (see earbud 502-2, Fig. 5F bottom left far away from earbud 502-1 than distance between earbud 502-1 and device 100, see Fig. 5F bottom left, see par [0167], see Behzadi).  The motivation is in order to provide whether the earphones are being correctly worn on the left and right, as suggested by Tachibana in paragraph [0072].  

	Regarding claim 9, this claim merely reflects the method to the apparatus claim of Claim 18 and is therefore rejected for the same reasons.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






/C.P.T/Examiner, Art Unit 2654 

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654